Title: From Thomas Jefferson to Charles Willson Peale, 13 November 1805
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington Nov. 13. 05
                  
                  I recieved last night your favor of the 10th. and in reply observe that an adjusting screw to the pen is absolutely indispensible in my writing. if such an one can be adapted to the whole pen, it will be preferable to the nib because it will be steadier, and I think it may be done in the way you propose by making the outer tube screw into the brass arm instead of being soldered into it. the weight which this would add to the pen arm would scarcely be an objection as it is relieved by the spiral screws, or may be relieved by adding a strand more to that. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               